Citation Nr: 0023124	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  95-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The veteran has verified active military service from June 
1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  This matter was previously before the 
Board in July 1998.  The Board remanded this matter to the RO 
for additional development.  The claim has returned following 
that additional development and is ready for adjudication.  

By rating decisions dated in March 1972, March 1981, and 
March 1988, the RO denied service connection for a nervous 
disorder (i.e., a personality disorder).  Thereafter, VA and 
private medical records dated in December 1992, June 1993, 
and May 1995 reflect diagnoses of atypical agitated 
depression, PTSD, industrial stress syndrome, major affective 
disorder secondary to industrial stress syndrome, chronic 
motor tic disorder, and adjustment disorder.  The United 
States Court of Appeals for the Federal Circuit, in Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed.Cir. 1996), held that newly 
diagnosed disorders, whether or not medically related to the 
previous disorder could not be the same claim when it has not 
been previously considered.  Therefore, the above mentioned 
disorders consist of a new claim, although both the new and 
prior diagnoses related to mental disorders.  

In March 1999, the veteran reported that a VA psychiatrist 
had changed his "claim" to service caused depression since 
he did not fit into [the criteria for] PTSD.  In September 
1999, the veteran reported that he had changed his claim to 
service-connected depression.  See 38 C.F.R. § 20.204 (1999).  
In view of the fact that the RO issued a supplemental 
statement of the case with the issue characterized as service 
connection for an acquired psychiatric disorder to include 
posttraumatic stress disorder in January 2000, there is some 
ambiguity as to whether the veteran withdrew that aspect of 
his claim for service connection.  Therefore, the Board will 
resolve any ambiguity in the veteran's favor and consider the 
claim as characterized by the RO in January 2000.  See 38 
C.F.R. § 3.102 (1999).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, 
to the extent possible.

2. The veteran is not shown to have engaged in combat.

3. An acquired psychiatric disorder, to include PTSD, was not 
manifest during service or within one year after 
separating from military service, and is not related to 
any incident of service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by military service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f), 
3.655 (1996 & 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

At the outset, the Board finds that the claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD, is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 1 
Vet App. 78, 81 (1990); McManaway v. West, 13 Vet. App. 60 
(1999).  That is, the veteran is found to have presented a 
claim that is not inherently implausible.  See Mattern v. 
West, 12 Vet. App. 222, 228-229 (1999); Hensley (Burke) v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).  Once a well-grounded 
claim has been submitted, VA is under a duty to assist the 
veteran in developing his claim.  Id.  

The Board notes that the RO was instructed on remand in July 
1998 to obtain a comprehensive statement from the veteran 
regarding his in-service stressors and to submit that 
evidence to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) for development pursuant to the M21-1 
provisions.  See Cohen v. Brown, 10 Vet. App. 128, 145 
(1997).  By VA letters dated in March 1999 and August 1999, 
the RO requested specific information from the veteran 
regarding claimed stressors (i.e., multiple rocket attacks 
and fragging of American soldiers).  The veteran responded in 
September 1999 that he had changed his claim to service-
connected depression and that he had no information regarding 
rocket attacks and the fragging of the officers' "hooch."  
The Board emphasizes that the USASCRUR is tasked with 
researching the claimed stressors and without specifics 
(i.e., general statements) a directed search is not possible.  
As noted, the veteran has no information regarding rocket 
attacks and the fragging of the officers' hooch.  In these 
circumstances, a directed/-focused search by the USASCRUR is 
not possible because the veteran has no information.  See 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that 
the "duty to assist is not unlimited"); see also Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) ("'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim").  The law does not require a 
useless act nor is a remand required in those situations 
where doing so would result in the imposition of unnecessary 
burdens on VA without the possibility of any benefits flowing 
to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  In these circumstances, the Board determines that 
the veteran is not prejudiced.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In addition, the veteran failed to report for a scheduled 
psychiatric examination arranged to determine the current 
extent and severity of any current psychiatric disability.  
At the veteran's request in November 1999, the RO rescheduled 
the appointed VA psychiatric examination.  In December 1999, 
the veteran declined to attend the rescheduled psychiatric VA 
examination.  He asserted, inter alia, that his condition was 
already documented and that it was better for him to stay 
away from people or challenging situations.  In spite of the 
RO's efforts to accommodate the veteran, the veteran did not 
report for the rescheduled examination in December 1999.  See 
38 C.F.R. § 3.655 (1999).  Essentially, the veteran has 
failed to cooperate with the VA's effort to develop his 
claim.  Thus, evidence expected from the VA examination, 
which might have been material to the outcome of this claim, 
cannot be considered.  VA regulations provide that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655(b); see also Dusek v. Derwinski, 2 Vet. App. 
519, 521 (1992).  

It is well established that the duty to assist the veteran is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  If the veteran wishes help, he cannot 
passively wait for assistance in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  Id.  In light of the veteran's failure to 
cooperate with the VA's efforts to assist him with the 
factual development of his claim, no further effort will be 
expended in this regard.  Therefore, the Board will evaluate 
the veteran's claim based on the evidence of record.  See 38 
U.S.C.A. § 5107 (West 1991).  


Service Connection

The primary contention of the veteran as expressed in his lay 
statements and testimony is that he has an acquired 
psychiatric disorder that is related to his military service.  
He believes his inner conflict stems from the fact that he is 
opposed to violence and killing and that being in the service 
created stress.  

The law and regulations applicable to the veteran's well-
grounded claim for service connection for an acquired 
psychiatric disorder to include PTSD require two separate 
analyses.  In general, service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999); see also Degmetich v. Brown, 104 F.3d 
1328, 1331-32 (Fed. Cir. 1997).  Service connection may be 
established under 38 C.F.R. § 3.303(b) (1999) by evidence of 
(i) the existence of a chronic disease in service or during 
the applicable presumptive period and (ii) present 
manifestations of the same chronic disease.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).

The Board addresses the first aspect of the claim, service 
connection for an acquired psychiatric disorder excluding 
PTSD.  As previously discussed, rating decisions dated in 
March 1972, March 1981, and March 1988 denied service 
connection for an immature personality as a constitutional or 
developmental abnormality.  VA regulations provide that a 
personality disorder is not a disease or injury within the 
meaning of Veteran's Benefits Law.  See 38 C.F.R. §§ 
3.303(c), 4.9 (1999).  A personality disorder, therefore, is 
not the type of disease for which VA compensation benefits 
(i.e., entitlement to service connection) may be awarded.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 
38 C.F.R. § 3.303(c), as it pertains to personality disorder, 
is a valid regulation).  Thus, to the extent that the veteran 
may be seeking entitlement to service connection for a 
personality disorder, this component of the claim must be 
denied, because of the absence of legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board acknowledges the veteran's contention that he has 
an acquired psychiatric disorder, variously diagnosed, that 
is related to his military service.  See Layno v. Brown, 6 
Vet. App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, the requisite element that must be 
addressed in a service connection claim is whether the 
veteran has competent medical evidence that an acquired 
psychiatric disorder was incurred in or aggravated by his 
military service.  See Heuer v. Brown, 7 Vet. App. 379 
(1995).  Although the psychologist in April 1995 noted that 
the veteran received outpatient psychiatric treatment in 
service and that it was possible that the present psychiatric 
condition may be related to his time in service, the Board 
must determine if that medical diagnosis and nexus to service 
is probative and credible.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

The service medical records reflect that the veteran was 
evaluated for an anxiety reaction in December 1969 and was 
diagnosed as having a personality disorder thereafter.  The 
June 1971 separation examination is silent as regards a 
psychiatric disorder.  Post service clinical records reflect 
family therapy for maladjustment, not depression, from 1974 
to 1976.  The veteran reported first receiving outpatient 
treatment in 1987 for indecent exposure.  The Board also 
observes that the veteran testified that he was directed by 
the courts to seek psychiatric help in 1974 for similar 
conduct.  The service medical records are silent for acts of 
indecent exposure.  Treatment for alcohol abuse, anxiety 
neurosis, depression, and anxiety disorder were not 
documented until 1992 and were attributed to industrial 
stress.  While a June 1993 report of mental health evaluation 
reflects, inter alia, that the veteran had a pre-existing 
anxiety disorder and psychological stress related to his 
employment, the source for this information was the veteran.  
An April 1995 opinion by a VA psychologist, based on a 
history reported by the veteran, suggests that the veteran's 
psychiatric condition may be related to his time in service.  
Further, the report of the May 1995 VA psychiatric 
examination and VA clinic records dated in June 1995 and May 
1999 reflect the diagnoses of chronic motor tic disorder, 
adjustment disorder with mixed anxiety, and depressed mood - 
largely resolved, paranoid personality disorder, dependent 
personality disorder, passive aggressive personality, a 
history of exhibitionism, and rule out major depression 
without establishing a nexus to the veteran's military 
service.  

The Board emphasizes that while it is in the province of 
medical professionals to provide medical opinions based on an 
examination of the veteran and a review of the clinical 
findings, it remains the responsibility of the VA to assess 
the credibility and the weight to be given that evidence.  
Likewise, just because a physician or other health 
professional has accepted the veteran's description of his 
experiences as credible and related the current psychiatric 
condition to his military service, does not mean the Board is 
required to grant service connection for an acquired 
psychiatric disorder.  See Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992); Grover v. West, 12 Vet. App. 109, 112 
(1999).

The Board emphasizes that while service connection may be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service, see Hensley v. Brown, 5 Vet. App. 155, 
158 (1993), a grant of service connection is warranted only 
when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d).  But for the December 
1969 diagnosis of anxiety reaction, there is no medical 
evidence of record to establish that the veteran had any 
pathology relative to an acquired psychiatric disorder to 
include depression or atypical agitated depression in 
service.  Moreover, the service medical records in 1970 and 
1971 reflect the diagnoses and treatment for a personality 
disorder, not anxiety reaction or depression.  There is no 
clinical evidence showing complaints, treatment, or diagnoses 
of depression, atypical agitated depression, or a generalized 
anxiety disorder until 1992, more than 20 years after 
service, when the veteran was evaluated for industrial stress 
syndrome.  At most, the evidence of record demonstrates that 
the veteran has a longstanding history of psychiatric 
problems, none of which have been shown by competent medical 
evidence to be related to military service.  The Board 
determines that that portion of the April 1995 VA 
psychological opinion based on the veteran's post service 
history is inconsistent with and unsupported by any of the 
objective evidence during or immediately following service.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993); Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (citing Sanden v. 
Derwinski, 2 Vet. App. 97, 100 (1992) ("the Board's task 
includes determining the credibility of evidence")).  

During the pendency of the veteran's appeal, the regulations 
governing service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f) (1999)).  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to a veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).  

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (prior to June 18, 1999 amendment).  

Under the amended regulations, service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999).  

The amended version of 38 C.F.R. § 3.304(f) states that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to his 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See also 38 U.S.C.A. § 1154 (West 1991); West v. Brown, 7 
Vet. App. 70, 75 (1994).  Service department records reflect 
that the veteran was awarded the Vietnam Service Medal, the 
National Defense Service Medal, and the Vietnam Campaign 
Medal.  The veteran's military occupational specialty was 
light vehicle driver.  Alone, this evidence does not 
establish that the veteran engaged in combat with the enemy.  
As a matter of fact, the veteran reported that he was a 
pacifist.  He served as an unarmed guard within the compound, 
that he never left the compound, and that he never fired a 
weapon in a combat situation.  Accordingly, there is no 
documentation of record indicating that the veteran engaged 
in combat with the enemy or in combat situations.

The April 1995 VA psychological evaluation reflects that the 
structured clinical interview did not establish the 
occurrence of a specific traumatic event, and that the 
veteran was not exposed to the trauma of direct combat.  The 
examiner noted that the veteran did not describe the full 
spectrum of symptoms characteristic of PTSD and denied some 
cardinal symptoms of PTSD.  Nonetheless, private and VA 
records dated in June 1993 and April 1995 diagnosed PTSD and 
related the diagnosis to the veteran's service.  

In disposing of the PTSD aspect of the veteran's claim, the 
Board stresses that the old and amended versions of 38 C.F.R. 
§ 3.304(f) require credible supporting evidence that the in-
service stressor occurred.  On private and VA examinations 
dated between 1992 and 1995, the veteran spoke generally 
about being fearful while in Vietnam.  Moreover, the veteran 
reported in 1999 that the alleged stressors (i.e., rocket 
attacks and fragging) were just events that happened and that 
he did not have dates or proof.  Since the veteran did not 
engage the enemy in combat and it is not sufficient to simply 
rely on service in a combat zone, the veteran's statements 
without corroborative evidence are not competent to establish 
the occurrence of the claimed in-service stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  As reasoned earlier, the 
veteran did not provide a detailed statement to facilitate a 
search by the USASCRUR.  Consequently, the Board finds that 
for the purpose of this decision even though the veteran was 
diagnosed with PTSD, he has failed to present credible 
supporting evidence that his claimed in-service stressors 
occurred.  See Patton v. West, 12 Vet. App. 272 (1999).  In 
the absence of a verified stressor and a link established by 
medical evidence, between the current symptomatology and that 
stressor, the preponderance of the evidence is against 
service connection for PTSD.  

Before concluding, the Board stresses that the veteran failed 
to cooperate with further development of his claim.  It is 
acknowledged that any additional evidence may have been 
material to the outcome of his claim.  The evidence of record 
does not support a finding that the veteran has a psychiatric 
disability to include PTSD attributable to his military 
service, or any incident therein.  Consequently, the 
veteran's claim for service connection for an acquired 
psychiatric disorder to include PTSD, therefore, fails on the 
bases that all of the elements required for a such a showing 
under 38 C.F.R. §§ 3.303 and  3.304(f) have not been met.  
The Board has considered the doctrine of reasonable doubt, 
but determines that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for a grant of the benefit sought on appeal.  An acquired 
psychiatric disorder, to include PTSD, was neither incurred 
in or aggravated by military service.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD), is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

